DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendment to the title to overcome its objection has been considered and is persuasive. The objection is withdrawn.
Applicant’s amendment to the abstract to overcome its objection has been considered and is persuasive. The objection is withdrawn.
Applicant’s amendment to claim 7 to overcome interpretation under 35 U.S.C. § 112(f) has been considered and is persuasive. The interpretation is withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: at least one processor that executes a program stored in at least one memory; wherein the at least one processor is configured to acquire, as indexes representing an exercise state of a certain subject, a value of a first parameter, and a value of a second parameter that is an index different from and having correlation with the first parameter, acquire another first parameter that is the first parameter having a value that differs from the acquired value of the first parameter, derive, based on the acquired first parameter, a first reference value as the second parameter in accordance with a model generated based on sets of a value of a third parameter as an input of the model and a value of a fourth parameter as an output of the model, the third parameter being a same type as the first parameter, the fourth parameter being a same type as the second parameter, and the value of the third parameter and the value of the fourth parameter representing an exercise state of each of a plurality of subjects of a same type as the certain subject, derive, based on the acquired another first parameter, a second reference value as the second parameter in accordance with the model, and estimate, based on the acquired value of the second parameter, the first reference value, and the second reference value, the value of the second parameter that corresponds to the another first parameter.
For instance, JP2018026149A (hereinafter “Nakajima”) teaches changing animation data acquired by measuring movement into desired movement. Nakajima, Abstract. However, Nakajima does not anticipate or render obvious the cited limitations.
The same rationale above applies to independent claims 6 and 7 for reciting similar limitation language. Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims, if any, are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619